Citation Nr: 1640067	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  08-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a malignant brain tumor, glioblastoma multiforme.




REPRESENTATION

Veteran represented by:	Disabled American Veterans







INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board is aware that the Veteran's widow currently has a claim on appeal for entitlement to service connection for the cause of the Veteran's death.  This appeal was remanded in July 2013 for further development.  Simultaneously with the issuance of this dismissal, the Board is requesting a medical expert opinion from the Veterans' Health Administration before it can decide the appellant's claim for the cause of the Veteran's death.  The appellant is advised that this dismissal of the Veteran's claim of service connection for a malignant brain tumor, glioblastoma multiforme, does not impact her pending claim for the cause of the Veteran's death.  


FINDING OF FACT

On September 16, 2008, VA received notification that the Veteran died in August 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


